DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

Species 1: Fig. 1, with Figs. 6, 7, 10
Species 2: Figs. 2a-2f, with Figs. 3a-3d, 6, 7, 10
Species 3: Figs. 2a-2f, with Figs. 6, 7, 8a-8f, 10
Species 4: Fig. 4
Species 5: Figs. 5, with Figs. 6, 7, 10
Species 6: Figs. 1, with Figs. 9, 10
Species 7: Figs. 2a-2f, with Figs. 3, 9, 10
Species 8: Figs. 2a-2f, with Figs. 8, 9, 10
Species 9: Figs. 5, with Figs. 9, 10

The Species 1 – 9 are independent or distinct because each species has mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is understood/recognized as being generic.

Species 1 – 9 are structurally different from each other.  For instance, Species 5 (i.e. Fig. 5 with Figs. 6, 7, 10) illustrates a reference chamber 50 comprising a housing 12 with an integrated stator electrode 36, and including a supporting structure 56 which is arranged between the stator electrode 36 and the membrane 16 while Species 2 (i.e. Figs. 2a-2f with Figs. 3a-3d, 6, 7, 10) illustrates reference chamber 20 which comprises MEMS microphone 34 comprising a membrane 16 as a movable electrode and a stator electrode 36 which together form an electrode pair.  Reference Chamber 20 further includes a computing device 38 which can provide the functionality of the control device 24 and the evaluation device 26 individually or in combination.  Similarly, all the species mentioned above are in different variations of each other and therefore are independent and distinct features.  
Therefore, all the species have acquired a separate status in the art due to their recognized divergent subject matter as indicated above and all the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MARRIT EYASSU/Primary Examiner, Art Unit 2861